In an action to recover damages for personal injuries alleged to have been caused by the negligence of the appellant in failing to light the hallway of a multiple dwelling, judgment in favor of plaintiff reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. The repeated introduction of improper evidence as to plaintiff’s loss of her employment and subsequent loss of income, and the reference thereto by plaintiff’s attorney during his summation, were erroneous and prejudicial. In view of the sharp issue of fact, we are unable to say that the substantial rights of the appellant were not affected. Lewis, P. J., Johnston, Adel, Aldrich and Nolan, JJ., concur.